                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

ABSOLUTE    ACTIVIST    VALUE
MASTER     FUND      LIMITED,
ABSOLUTE   EAST   WEST   FUND
LIMITED, ABSOLUTE EAST WEST
MASTER     FUND      LIMITED,
ABSOLUTE EUROPEAN CATALYST
FUND    LIMITED,     ABSOLUTE
GERMANY     FUND     LIMITED,
ABSOLUTE INDIA FUND LIMITED,
ABSOLUTE      OCTANE     FUND
LIMITED,   ABSOLUTE    OCTANE
MASTER FUND LIMITED, and
ABSOLUTE RETURN EUROPE FUND
LIMITED,

            Plaintiffs,

v.                              Case No:   2:15-cv-328-FtM-29MRM

SUSAN ELAINE DEVINE,

            Defendant.


                          OPINION AND ORDER

     This matter comes before the Court on defendant's Motion for

Award of Costs and Fees (Doc. #713 and Doc. #741 1) filed on July

25, 2018.    Also filed are the Declaration of Matthew D. Lee (Doc.

#714) and a proposed Bill of Costs (Doc. #715) in the amount of

$104,725.37.    Plaintiffs filed an Opposition (Doc. #732) on August

22, 2018, along with the Declaration of David Spears in Support

(Doc. #733).    Defendant filed a Reply in Support (Doc. #750) of



     1   A public version and a sealed version of the motion were
filed.
her motion and another Declaration (Doc. #751) with exhibits on

October 2, 2018.      Plaintiffs filed a Sur-Reply (Doc. #752), and a

Declaration of Christopher Dysard (Doc. #753) on October 23, 2018.

The parties were granted leave to file the motion, response, and

supporting declarations under seal.        (Docs. ## 728, 729, 738, 739,

741, 742.)

                         I.   Procedural History

        The Court briefly summarizes the relevant portions of the

lengthy and contentious procedural history of this case as follows:

        The case was initiated on June 1, 2015, by a Complaint (Doc.

#2) and an Ex Parte Motion (Doc. #3) filed under seal.            (Doc. #7.)

The   six-count,   144-page   Complaint    alleged   a   money    laundering

enterprise to conceal fraudulently obtained funds taken in a penny

stock scheme orchestrated by defendant Susan Devine and her non-

party former husband Florian Homm.

      On July 1, 2015, the Court entered a 69-page Opinion and Order

(Doc. #10) granting plaintiffs an ex parte Temporary Restraining

Order     enjoining    defendant    from    transferring,        converting,

withdrawing or otherwise disposing of any money or other assets.

Defendant was also enjoined from the destruction or disposal of

her financial documents, and limited discovery was permitted.

Plaintiffs were required to post a $10,000 bond, and a preliminary

injunction hearing was set.        The bond monies were deposited with

the Clerk of Court on July 7, 2015.        (Doc. #15.)



                                   - 2 -
     The Temporary Restraining Order was extended through July 30,

2015 (Doc. #55), and then through October 1, 2015 (Doc. #67), and

was modified and extended on August 3, 2015 (Doc. #68)              to exclude

certain assets and August 24, 2015 (Doc. #76) to release sums to

pay expenses.       On September 17, 2015, the Court granted the

parties’ joint request to consolidate the preliminary injunction

hearing with the trial on the merits (Doc. #83).            On September 25,

2015,   a   Case   Management   and    Scheduling   Order   (Doc.    #89)   was

entered.     Laird Lile, Orion Corporate and Trust Services, Ltd.,

and Conrad Homm were allowed to intervene for the limited purpose

of protecting their interests in the assets described in their

motions.    (Doc. #156.)

     On January 14, 2016, plaintiffs filed an Amended Complaint

(Doc. #196) to correct certain pleading deficiencies.                The 147-

page Amended Complaint alleged two federal RICO claims (Counts I

and II), a state RICO claim and a Florida Civil Remedies for

Criminal Activities claim (Counts III and IV), a state law unjust

enrichment claim (Count V), and a state law constructive trust

claim (Count VI).

     On February 1, 2016, the temporary restraining order was

further amended to allow defendant to pay for the maintenance and

upkeep of foreign properties from foreign accounts, and to allow

the opening of accounts to accept rental income for entities with

rental income.      (Doc. #230.)      On February 2, 2016, the temporary



                                      - 3 -
restraining order was modified to allow a release of funds for the

reasonable living and educational expenses and attorneys’ fees for

Isabella Devine and Conrad Homm.      (Doc. #233.)       On March 21, 2016,

a modification was granted to allow defendant to rent out a villa

in Spain with the rental income to be reported to plaintiffs on a

monthly basis.   (Doc. #333.)

     On April 19, 2016, the Court denied defendant’s request to

dissolve the Temporary Restraining Order, leaving the issue of the

preliminary injunction for trial.          (Doc. #368.)    Defendant filed

a Notice of Interlocutory Appeal (Doc. #383), but the appeal was

later voluntarily dismissed.       (Doc. #601.)

     On February 8, 2017, the Court granted in part defendant’s

Motion to Dismiss Amended Complaint.            (Doc. #521.)      The Court

dismissed Counts I and II (the federal RICO counts) and the Florida

RICO and Florida Civil Remedies for Criminal Activities claims

(Count III and IV) without prejudice because they did not set forth

plausible   claims   that    the     wrongful     acts     were   committed

domestically and not abroad.         (Id., p. 56.)           Count VI was

dismissed with prejudice because constructive trust is not a

freestanding cause of action but a remedy to the unjust enrichment

claim.   (Id., p. 62.)      The motion was denied as to the unjust

enrichment claim.    (Id., p. 63.)         The Court granted plaintiffs

leave to file a second amended complaint. (Id., p. 65.)




                                   - 4 -
      On February 28, 2017, plaintiffs notified the Court that they

were choosing not to file a Second Amended Complaint (Doc. #527),

leaving only Count V for unjust enrichment as the operative claim.

Defendant moved to dissolve the Temporary Restraining Order as not

being justified by the unjust enrichment claim, the only remaining

claim.     (Doc.    #530.)      On   May    8,    2017,   the    Court   directed

plaintiffs to file a Second Amended Complaint which included only

the   remaining     state    claim   of    unjust     enrichment   without     the

superfluous allegations.         (Doc. #559.)          On May 15, 2017, the

Second Amended Complaint (Doc. #560) was filed.

      On July 25, 2017, the Court issued an Opinion and Order (Doc.

#575)    granting   defendant’s      motion      to   dissolve   the     Temporary

Restraining Order.      Plaintiffs filed an interlocutory appeal (Doc.

#576), which on February 20, 2018, was deemed voluntarily dismissed

by plaintiffs.       (Doc. #681.)         On February 14, 2018, plaintiffs

filed a Notice of Voluntary Dismissal Without Prejudice Pursuant

to Rule 41(a)(1)(A)(i) (Doc. #680).

      On February 21, 2018, the Court entered an Order (Doc. #682)

dismissing the case without prejudice pursuant to the Notice of

Voluntary Dismissal Without prejudice (Doc. #680), and directed

the Clerk to close the case.

      On April 20, 2018, defendant filed a Motion for Entry of

Partial Final Judgment (Doc. #685).              This Motion sought entry of

a final judgment in favor of defendant as to the counts of the



                                     - 5 -
Amended Complaint which had been dismissed on February 8, 2017.

After extensive briefing, on July 11, 2018, the Court directed

judgment in favor of defendant and against plaintiffs dismissing

Counts I, II, III, IV, and VI with prejudice.                        (Doc. #707.)

Judgment (Doc. #708) was issued on July 11, 2018.

         Defendant now seeks an award of costs pursuant to Federal

Rule of Civil Procedure 54(d) as a prevailing party; costs and

attorney’s fees pursuant to Fed. R. Civ. P. 37(d), the Court’s

inherent authority, and the Florida RICO Act; and damages pursuant

to Fed. R. Civ. P. 65 against the temporary restraining order bond.

The Court discusses each below.

                               II.    Taxable Costs

         Defendant seeks taxable costs of either $105,425.37 (Doc.

#713, p. 11; Doc. #714, p. 2 ¶ 4) or $104,725.37 (Bill of Costs,

p. 1) pursuant to Fed. R. Civ. P. 54(d) as the prevailing party in

this case.      A “prevailing party” is entitled to recover costs

other than attorney fees as a matter of course unless a federal

statute, the Federal Rules, or a court order provide otherwise.

Fed. R. Civ. P. 54(d)(1).            The costs which may be taxed in favor

of   a    prevailing   party    are       set   forth   in   28   U.S.C.   §    1920.

Plaintiffs object to many of the costs, discussed below, and seek

to   reduce    taxable   costs       to    $3,264.50.    (Doc.    #732,    p.    29.)




                                          - 6 -
Plaintiffs have provided a chart (Doc. #753-10) of the requested

costs and their objections.

      A. Costs Incurred After February 28, 2017

      Plaintiffs argue the Court should deny all costs incurred

after February 28, 2017, the date plaintiffs filed their Notice of

election to pursue only the unjust enrichment count. (Doc. #527.)

Plaintiffs    implicitly    acknowledge     that   defendant     became     the

prevailing party as to the five counts plaintiffs decided not to

pursue as of this date.        Plaintiffs argue, however, that their

subsequent February 14, 2018 voluntary dismissal of the unjust

enrichment count pursuant to Rule 41(a)(1)(A)(i) did not create

prevailing party status as to that last remaining count because a

voluntary dismissal is not a resolution on the merits.                    Since

defendant was not a prevailing party as to the unjust enrichment

count, plaintiffs argue, it would be inequitable to tax any costs

incurred between these dates since these costs could only relate

to   the   unjust   enrichment     claim.      (Doc.    #732,   pp.    30-32.)

Plaintiffs    compute      these   impermissible       costs    as    totaling

$12,712.33.     (Doc.   #753-10,    p.   8.)    The    Court    rejects    this

position for several reasons.

      It is certainly well-settled that “[p]revailing parties are

entitled to receive costs under Fed. R. Civ. P. 54(d)”, U.S. EEOC

v. W&O, Inc., 213 F.3d 600, 620 (11th Cir. 2000), while non-

prevailing parties cannot be awarded such costs, Lipscher v. LRP



                                    - 7 -
Publ’ns,   Inc.,   266   F.3d   1305,   1321   (11th   Cir.   2001).   But

prevailing party status relates to the case, not just individual

counts within the federal case.         Thus, a party may be considered

a “prevailing party” under Rule 54(d) without prevailing on all

counts.    Head v. Medford, 62 F.3d 351, 354-55 (11th Cir. 1995);

Lipscher, 266 F.3d at 1321.      To be a prevailing party,

            [a] party need not prevail on all issues to
            justify a full award of costs, however.
            Usually the litigant in whose favor judgment
            is rendered is the prevailing party for
            purposes of rule 54(d).... A party who has
            obtained some relief usually will be regarded
            as the prevailing party even though he has not
            sustained all his claims.... 10 Wright &
            Miller, supra, § 2667, p. 129–130. Cases from
            this and other circuits consistently support
            shifting costs if the prevailing party obtains
            judgment on even a fraction of the claims
            advanced.

Medford, 62 F.3d at 354-55 (quoting United States v. Mitchell, 580

F.2d    789,   793–94    (5th    Cir.    1978)   (citations     omitted)).

Ordinarily, to be a prevailing party requires a judgment or some

“judicial imprimatur” that prompts a material alteration in the

legal relationship of the parties.         Buckhannon Bd. & Care Home,

Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 605

(2001).

       The five unpursued counts were dismissed with leave to amend

on February 8, 2017; plaintiffs decided not to re-file such counts

on February 28, 2017; and an order and a judgment were entered on

July 11, 2018 dismissing the five counts with prejudice and the



                                  - 8 -
unjust enrichment count in the Second Amended Complaint without

prejudice.   (Docs.   ##   707,   708.)     Defendant    thus   became     the

prevailing party in the case as of July 11, 2018, when defendant

succeeded on significant claims and there was a change in the legal

relationship between the parties through a resulting enforceable

judgment.    Farrar v. Hobby, 506 U.S. 103, 109, 111 (1992). The

Court will not exclude costs simply because they were incurred

after February 28, 2017.

     B. Items of Taxable Costs

     Defendant submitted a proposed Bill of Costs (Doc. #715) of

$104,725.37.     It   is   undisputed     that   the   Court   may   tax   six

categories of litigation expenses as costs:

            (1) Fees of the clerk and marshal;

            (2) Fees for printed or electronically
            recorded transcripts necessarily obtained for
            use in the case;

            (3) Fees and disbursements for printing and
            witnesses;

            (4) Fees for exemplification and the costs of
            making copies of any materials where the
            copies are necessarily obtained for use in the
            case;

            (5) Docket fees under section 1923 of this
            title;

            (6) Compensation of court appointed experts,
            compensation of interpreters, and salaries,
            fees,   expenses,   and  costs   of   special
            interpretation services under section 1828 of
            this title.




                                  - 9 -
28 U.S.C. § 1920.   All parties agree that taxable costs are limited

to those costs enumerated in § 1920.      The Court addresses each

category of costs sought by defendant.

     (1)   Filing and Docket Fees

     Pursuant to 28 U.S.C. § 1923, the Bill of Costs seeks the

costs of docket fees associated with plaintiffs’ discontinuance of

the civil action ($5.00) and the fee for filing a motion for

judgment ($5.00).    (Doc. #715, p. 1, and Exh. 6.)       These are

taxable costs, 28 U.S.C. § 1920(1), and the $10.00 will be taxed.

     The Bill of Costs also seeks the cost of the $505 appellate

filing fee paid on May 20, 2016, in conjunction with defendant’s

interlocutory Notice of Appeal (Doc. #383) from the Opinion and

Order (Doc. #368) denying defendant’s Motion to Dissolve the

Temporary Restraining Order.   (Doc. #715, p. 1, and Exh. 1.)   This

appeal was later voluntarily dismissed by defendant.    (Doc. #601.)

Since defendant was not the prevailing party in this appellate

proceeding, the Court will not allow the appellate filing fee as

a taxable cost.

     (2)   Service of Process and Subpoena Costs

     The Bill of Costs seeks a total of $715.00 for service of

process fees by four private process servers.      (Doc. #715, p. 1,

and Exh. 5.)      Private process server fees, including travel,

service, and other expenses, are taxable under 28 U.S.C. § 1920(1),

and may be taxed to the limits allowed in 28 U.S.C. § 1921.     EEOC



                               - 10 -
v. W & O, Inc., 213 F.3d at 624.          Under § 1921(b), the Attorney

General sets the amounts of the fees by regulation.             In 28 C.F.R.

§ 0.114(a)(3), the fee for personal service of process is $65 per

hour or portion thereof, plus travel costs and other out-of-pocket

expenses.    Defendant has not provided any information establishing

the time it took to serve process, or the travel costs or expenses.

Accordingly, the Court will tax $260 ($65 for each of the four

process servers).

      (3)   Transcripts of Court Hearings and Depositions

      The Bill of Costs seeks to tax the costs of court hearing

transcripts and deposition transcripts in the total amount of

$16,532.74.      (Doc. #715, p. 1 and Exh. 2.)         These Costs include

transcripts of four court status conferences and deposition costs

related to eleven witnesses.

      “Expenses     for    ‘the    stenographic    transcript    necessarily

obtained for use in the case’ are permitted by § 1920[2].”             Maris

Distrib. Co. v. Anheuser-Busch, Inc., 302 F.3d 1207, 1225 (11th

Cir. 2002).      This may include depositions of witnesses identified

for discovery purposes.           Maris Distrib. Co., 302 F.3d at 1225.

But   “[w]here    the     deposition   costs   were   merely    incurred   for

convenience, to aid in thorough preparation, or for purposes of

investigation only, the costs are not recoverable.”               W&O, Inc.,

213 F.3d at 620 (citation omitted).            The costs of transcripts of

court proceedings may be taxed under the same standard.



                                     - 11 -
       (a)   Court Proceedings

       Defendant seeks the costs of transcripts of four status

conferences,     totaling     $715.05.      (Doc.   #715,   Exhibit     2.)

Plaintiffs seek to exclude the costs of three of the four status

conferences     because     the   conferences   were    primarily     about

scheduling and not substantive matters. (Doc. #732, p. 32.)            The

July   20,   2015,   status   conference    included   discussions    about

hammering out a protective order for review by the Magistrate

Judge, jurisdictional issues that may be raised, and scheduling.

(Doc. #39.)     The Court agrees this transcript was not necessary

for use in the case and the costs will be denied.           The July 28,

2015, status conference was extensive and discussed the financials

of defendant and her need for a release of funds for living

expenses.     (Doc. #57.)     The Court concludes that this transcript

was necessarily obtained for use in the case, and therefore the

cost of this transcript ($355.25) will be taxed.            Plaintiffs do

not challenge the cost of the July 30, 2015, status conference,

and therefore $173.70 will be taxed.         The transcript of a short

status conference conducted on October 1, 2015 was not necessarily

obtained for use in the case, but rather was for the convenience

of counsel.    This cost will not be taxed.

       In sum, the Court will tax $495.95 ($322.25 plus $173.70) for

the costs of the necessary transcripts of the court proceedings.




                                   - 12 -
       (b)   Deposition Costs

       Defendant seeks to tax costs of $15,817.69 for deposition

transcripts and/or associated costs for the depositions of eleven

witnesses.     (Doc. #715, Exh. 2.)    Plaintiffs seek to eliminate the

deposition     costs   associated     with     rough   drafts,   litigation

packages, Optical Character Recognition (OCR) costs, processing,

shipping,      delivery,   handling,    color      exhibits,     translation

synchronization, and expedited transcripts.            (Doc. #732, pp. 32-

33.)

       Defendant must submit a request which enables the Court to

determine which costs are properly taxed.          Loranger v. Stierheim,

10 F.3d 776, 784 (11th Cir. 1994).           Taxing the costs of expedited

transcripts is generally frowned upon, but may be permissible under

the proper circumstances if necessary for use in the case.             Maris

Distrib. Co., 302 F.3d at 1226.         Where additional expenses such

as   condensed    transcripts,   electronic      transcripts,    CD   copies,

exhibits, and shipping “are only for the convenience of counsel,

they are not reimbursable.”         Woods v. Deangelo Marine Exhaust

Inc., No. 08-81579-CIV, 2010 WL 4116571, at *8 (S.D. Fla. Sept.

27, 2010), report and recommendation adopted, No. 08-81579-CIV-

HURLEY, 2010 WL 4102939 (S.D. Fla. Oct. 18, 2010) (collecting

cases).      “[W]hen a party notices a deposition to be recorded by

nonstenographic means, or by both stenographic and nonstenographic

means, and no objection is raised at that time by the other party



                                  - 13 -
to the method of recordation”, costs may be taxed (citing Fed. R.

Civ. P. 30(b))).      Morrison v. Reichhold Chems., Inc., 97 F.3d 460,

464-65    (11th    Cir.   1996).     Video    must     still    be   “necessarily

obtained” for use in the case in order to be taxable.                    Morrison,

97 F.3d at 465.

       The Court finds that defendant has not shown that the costs

of     expedited    transcripts     were   necessary      for    the    witnesses

identified in this case.       The Court also finds that defendant has

not justified the extraneous costs associated with the individual

depositions.       Therefore, the litigation packages, rough drafts,

shipping and handling costs, and other miscellaneous deposition

costs will be eliminated.

       Plaintiffs argue that defendant cannot recover costs for both

a transcript and a video of the same deposition, as requested for

Glenn E. Kennedy, Karen Neptune, and her own deposition, without

justifying the need for both.         (Doc. #732, p. 33.)            Plaintiffs do

not point to any contemporary objection to the video at the time

of these depositions, however, both versions were not necessary.

Therefore, the cost of one or the other will be permitted as to

Kennedy and Neptune, but not both.           The Court will allow the higher

amount of the two options.

       Plaintiffs    argue   that   the    cost   of    exhibits      used   for   a

deposition taken by defendant cannot be taxed.                   (Doc. #732, p.

33.)     The Court finds that exhibits associated with plaintiff’s



                                     - 14 -
corporate designees should be permitted, however the remaining

exhibits are deemed to have been for the convenience of counsel.

Plaintiffs further argue that defendant noticed depositions that

were improper and intended to circumvent a pending motion for

protective order, knowing full well that plaintiff entities would

not appear.    (Id., p. 32.)    As discussed below in relation to the

request for attorney fees and expenses under Rule 37(d), the Court

disagrees     with   the   position   of   plaintiffs.   The   following

deposition costs will be allowed:

Witness             Deposition Description of Costs            Amount
                    Job Date   Allowed
Karen Neptune       1/29/16    Certified Transcript,           $197.60
                               and minimal Exhibits,
Karen Neptune       1/29/16    Video -DVD                      $ 00.00
Brian Escalante     3/14/16    Pages                           $505.05
Guillermo Sampere   5/25/16    Virtual participant             $195.00
Ronald Tompkins     5/22/17    Transcript services             $172.35
Ronald Tompkins     5/23/17    Transcript services             $914.95
Isabella Devine     7/19/16    Certified transcript            $280.00
Rep., AAVMFL        1/24/18    Videography                     $360.00
Rep.,      Absolute 1/26/18    Transcript services             $125.00
India
Rep., Absolute VMFL 1/24/18    Certificate   on  non           $207.00
                               appearance, statement
                               on record, delivery
                               and handling
Rep., Absolute Ger. 1/25/18    Certificate   of  non           $155.00
                               appearance
Susan Devine        7/25/17    Transcript services             $2,529.25
Susan Devine        7/29/15    Certified transcript            $1,042.80
Susan Devine        7/29/15    Video                           $ 00.00
Glen Kennedy        12/1/17    Transcript services             $1,990.00
Glen Kennedy        12/1/17    Videography                     $ 00.00
TOTAL:                                                         $8,674.00

The Court will allow a total of $8,674.00 for depositions after

reductions.


                                  - 15 -
      (4)     Witnesses Fees

      The Bill of Costs seeks $180.00 in witness fees for four

witnesses.      (Doc. #715, p. 1 and Exh. 5.)               Witness fess may be

taxed as costs under 28 U.S.C. § 1920(3).              Under 28 U.S.C. § 1821,

a   witness    attending    court     or   a   deposition     shall   be   paid   an

attendance fee of $40 per day, plus other allowed travel expenses,

including mileage.         28 U.S.C. § 1821(b).         The Court may not tax

an amount in excess of that allowed by § 1821.                 Morrison, 97 F.3d

at 463.     No travel expenses or mileage is identified, and two of

the   requested    witness     fees    exceed    the   rate    of   $40    per   day.

Therefore, the total will be lowered from the requested $180 to

$160.00 ($40 per witness).

      (5)     Document Copying

      The Bill of Costs seeks $86,782.63 for copying documents

necessarily obtained for use in the case. (Doc. #715, p. 1 and

Exhibit 3.)      Supporting documentation is contained in Exhibits 2-

4 of the Bill of Costs.

      Copying costs are taxable when “the costs of making copies of

any materials where the copies are necessarily obtained for use in

the case.”      28 U.S.C. 1920(4).         “[I]n evaluating copying costs,

the court should consider whether the prevailing party could have

reasonably believed that it was necessary to copy the papers at

issue.”     W&O, Inc., 213 F.3d at 623.




                                      - 16 -
     The   Bill   of   Costs   divides   the   copying   costs    into   two

categories:    traditional paper copying and e-discovery copying.

     (a)     Traditional Paper Copying

     Defendant requests $5,584.49 in paper copying costs.            (Doc.

#715, Exhibit 3.)      Plaintiffs argue that none of these copying

costs should be allowed because no explanation has been provided

as to why the costs were necessary for use in the case. (Doc. #732,

p. 33.)    Defendant did not discuss these costs in the Reply.

     Exhibit 2 to the Bill of Costs contains a list of vendors,

dates, and the costs of copying totaling $16,532.74.             “[B]illing

records which merely list “copies” or “photocopies” without any

description of the nature or purpose of the photocopying was

insufficient.”    United States ex rel. Christiansen v. Everglades

Coll., Inc., No. 1260185-CIV-DIMITROULE, 2014 WL 11531631, at *4

(S.D. Fla. Nov. 13, 2014), report and recommendation adopted, No.

12-60185-CIV, 2014 WL 11531632 (S.D. Fla. Dec. 5, 2014).                 This

costs will not be allowed.

     Plaintiffs argue that defendant cannot recover costs for

copies of exhibits used in the deposition of Mr. Kennedy because

it was defendant who took the deposition.            The Court has not

allowed the request for “exhibit management” expenses associated

with the deposition of Glenn E. Kennedy, therefore this issue is

moot.




                                 - 17 -
     The billing records for the date of the reproduction of

documents    shows   “Park   Evaluations   and   Translations   of   Swiss

Prosecution Letter and Mallorca Property Declaration.”               It is

unclear if the request is for copies of the translations, and to

what end.    Therefore, the entire amount will be denied.

     (b)    E-Discovery Copying

     Plaintiffs argue that the $81,198.14 in e-discovery costs

should be disallowed entirely under Wiand v. Wells Fargo Bank,

N.A., No. 8:12-CV-557-T-27EAJ, 2015 WL 12839237, at *10 (M.D. Fla.

June 10, 2015), report and recommendation adopted, No. 8:12-CV-

557-T-27EAJ, 2016 WL 355490 (M.D. Fla. Jan. 29, 2016) (citing

Akanthos Capital Mgmt., LLC v. CompuCredit Holdings Corp., 2 F.

Supp. 3d 1306, 1318 (N.D. Ga. 2014)).       In reply, defendant argues

that e-discovery costs are often awarded, and the amount sought is

not “unreasonably large.”      (Doc. #750, p. 16.)

     With regard to the prior version of § 1920(4), the Eleventh

Circuit stated that section 1920(4) “allows recovery only for the

reasonable costs of actually duplicating documents, not for the

cost of gathering those documents as a prelude to duplication.”

Allen v. U.S. Steel Corp., 665 F.2d 689, 697 n.5 (5th Cir. Unit B

1982).      The United States Supreme Court recently and clearly

stated that e-discovery expenses are not authorized under § 1920.

Rimini St., Inc. v. Oracle USA, Inc., 139 S. Ct. 873, 878 (Mar. 4,




                                  - 18 -
2019).   Following   the   principle   that   only   copying   costs   are

permitted under § 1920(4), the Federal Circuit concluded that:

          recoverable costs under section 1920(4) are
          those   costs   necessary   to  duplicate   an
          electronic document in as faithful and
          complete a manner as required by rule, by
          court order, by agreement of the parties, or
          otherwise. To the extent that a party is
          obligated to produce (or obligated to accept)
          electronic documents in a particular format or
          with particular characteristics intact (such
          as     metadata,     color,     motion,     or
          manipulability), the costs to make duplicates
          in such a format or with such characteristics
          preserved are recoverable as “the costs of
          making copies ... necessarily obtained for use
          in the case.” 28 U.S.C. § 1920(4). But only
          the costs of creating the produced duplicates
          are included, not a number of preparatory or
          ancillary costs commonly incurred leading up
          to, in conjunction with, or after duplication.

CBT Flint Partners, LLC v. Return Path, Inc., 737 F.3d 1320, 1326

(Fed. Cir. 2013).    As Akanthos Capital Mgmt., LLC v. CompuCredit

Holdings Corp., 2 F. Supp. 3d 1306, 1318 (N.D. Ga. 2014) stated:

          The Federal Circuit divided e-discovery costs
          into three categories: (1) the cost of
          “imaging” hard drives containing ESI and
          processing that single-file “image” to extract
          individual documents with their original
          properties and metadata intact; (2) the cost
          of organizing the extracted documents into a
          database and then indexing, decrypting, de-
          duplicating, filtering, analyzing, searching
          and reviewing those documents to determine
          which are responsive; and (3) the cost of
          copying responsive documents onto DVDs or the
          like for delivery to the requesting party.

Akanthos, 2 F. Supp. 3d at 1314 (citing CBT Flint Partners, LLC v.

Return Path, Inc., 737 F.3d 1320 (Fed. Cir. 2013)).            The first



                               - 19 -
category is “mostly” taxable, the second category is “mostly”

nontaxable, and the third category is taxable.                      Id.      See also

Deere & Co. v. Duroc LLC, 650 F. App'x 779, 782 (Fed. Cir. 2016)

(e-discovery       costs   incurred    in    procedures       required    by    a   ESI

Agreement    can    come    within    the    scope   of   §   1920).      Generally

speaking, “while the costs of digitizing paper documents and making

duplicates of electronic documents are recoverable, many of the

other costs associated with e-discovery (such as creating and

maintaining a dynamic, indexed, and searchable database) are not

recoverable.”       HRCC, Ltd. v. Hard Rock Cafe Int'l (USA), Inc., No.

6:14-CV-2004-ORL-40KRS, 2018 WL 1863778, at *10 (M.D. Fla. Mar.

26, 2018), report and recommendation adopted, No. 6:14-CV-2004-

ORL-40KRS, 2018 WL 1863779 (M.D. Fla. Apr. 13, 2018).

      In   this    case,    defendant       argues   that     there    are     several

categories   of     allowable      electronic     discovery     costs,    including

formatting, extraction while preserving all associated metadata,

the creation of load files.          (Doc. #741, p. 11 n.9) (citing Procaps

v. Patheon Inc., No. 12-24356-CIV, 2016 WL 411017, at *12-13 (S.D.

Fla. Feb. 2, 2016)).            In the September 21, 2015 Case Management

Report (Doc. #86, ¶ IV.G), the parties indicated that they would

be   entering      into    an   agreement    to   govern      the   production       of

electronically stored information.                The e-discovery costs are

listed by date and amount.             (Doc. #715, Exh. 4, p. 51.)                  The




                                      - 20 -
following e-discovery costs, billed at a rate of $275.00 an hour

or at a unit price by DTI 2, are sought:

Invoice Date           Description             Amount Sought

10/31/2015             Data Collection at      $24,600.00
                       Client Site, Remote
                       Email    Collection,
                       Mobile/Tablet
                       Collection, and Data
                       Collection   at   DTI
                       Site
11/30/2015             Data       Ingestion,   $7,504.04
                       Scanning   E-work   –
                       Glass work, Scan B/W
                       8.5x11, OCR, Project
                       Management
12/31/2015             Project Management,     $2,417.00
                       Data       Ingestion,
                       Technical Time, Data
                       Collection at Client
                       Site,         Project
                       Management
2/16/2016              Hard Drive (Pictera     $159.00
                       Solutions)
2/29/2016              Monthly Storage Fee,    $5,218.76
                       Loading Fee, Image
                       Endorsement,      OCR
                       Conversion,       PDF
                       Conversion,    Native
                       Document      Export,
                       Native     Production
                       Export,       Project
                       Management,      Data
                       Extraction, CD Media
3/31/2016              Loading Fee, Image      $6,311.90
                       Endorsement,      OCR
                       Conversion,      Hard
                       Drive Media, Native
                       Production/Export,
                       Project Management,
                       Data Extraction


     2 The 2/16/2016 Invoice is from Pictera             Solutions   as
identified in the Chart. (Doc. #715, p. 69.)


                              - 21 -
4/30/2016               Loading Fee, Project           $3,162.20
                        Management
5/31/2016               Loading Fee, Project           $6,092.19
                        Management,        OCR
                        Conversion,       Hard
                        Drive Media, Native
                        Production/Export,
                        Drive    Imaging    at
                        Client    Site,   Hard
                        Drive   Media,    Data
                        Extraction, Scanning
                        BW, OCR
6/30/2016               Loading Fee, Project           $20,420.06
                        Management,        PDF
                        conversion        Hard
                        Drive   Media,    Data
                        Ingestion,        Data
                        Extraction
9/30/2016               Loading Fee, Project           $757.40
                        Management
10/31/2016              Loading Fee, Image             $4,555.59
                        Endorsement, Native
                        Exports,           OCR
                        Conversion,        PDF
                        Conversion,
                        Subset/TIFF      Conv,
                        Project Management
TOTAL:                                                 $81,198.14

(Id., pp. 52-69.)


     Defendant   submits      that    her    costs     follow    the   amounts

allowable,   however   most    of    the    detailed    costs    are   for   the

convenience of counsel, i.e., conversions, or management by the

hired company for review by counsel.         The actual electronic copies

must be limited to data ingestion or extraction as a substitute

for physical copying.      Therefore, the only allowable “copying”

costs are those for data ingestion on 11/30/2015 ($3,190.00), data

ingestion on 12/31/2015 ($740.00), the native document export and



                                    - 22 -
production export ($946.22) and CD Media ($225.00) on 2/29/2016,

the hard drive media and native production/export on 3/31/2016

($1,690.00), the hard drive media and native production/export on

5/31/2016 ($1,770.00), hard drive media and data ingestion on

6/30/2016 ($3,750.00), native exports on 10/31/2016 ($129.50), and

the hard drive invoiced by Pictera Solutions ($159.00).           This

provides for a sum total of $12,599.72.

     A total of $22,199.67 in costs will be taxed in favor of

defendant pursuant to Rule 54(d).

                    III. Attorney’s Fees and Expenses

     A.   Rule 37(d)

     Defendant seeks attorney’s fees and expenses as a sanction

pursuant to Fed. R. Civ. P. 37(d) for the failure of plaintiff’s

counsel to attend properly noticed depositions.

     The depositions of Glenn Kennedy and Absolute East West Fund

were noticed and scheduled by defendant.      (Doc. #692, ¶ 57.)     A

motion for protective order was filed by plaintiffs, and the

Magistrate Judge cancelled the deposition of Absolute East West

Fund pending resolution of the motion.        (Id., ¶¶ 61-62.)     The

parties   reached   an   agreement   to   reschedule   Mr.   Kennedy’s

deposition for a later date.    (Id., ¶¶ 64-65.)

     Thereafter, while the motion for protective order remained

pending, defendant served notices of depositions for the Absolute

Activist Value Master Fund, the Absolute Germany Fund, and the



                               - 23 -
Absolute India Fund.        (Id., ¶ 71.)      Plaintiffs notified counsel

for   defendant    that   “No   witness    will    appear.”    (Id.,     ¶   72.)

Plaintiffs wrote a letter objection to defendant’s counsel asking

that the improper notices be withdrawn, but did not file a second

motion for protective order with the Court.            (Id., ¶ 75.)    Despite

actual notice of an intent not to appear, “an associate from the

Fox Rothschild firm in Philadelphia prepared for the depositions;

sent two boxes of materials by express mail to Ft. Myers; flew to

Florida on January 23; stayed overnight at a hotel; traveled

locally; appeared at the January 24 ‘deposition’” of one of the

Funds, ready to go, but only to note on the record the non-

appearance of the Fund before returning.            (Doc. #738, p. 27.)

      Defendant seeks her costs and attorney fees associated with

the   failure     of   plaintiffs   to    attend    the   depositions.       The

pertinent portion of Rule 37 provides:

           (d) Party's Failure to Attend Its Own
           Deposition, Serve Answers to Interrogatories,
           or Respond to a Request for Inspection.

           (1) In General.

           (A) Motion; Grounds for Sanctions. The court
           where the action is pending may, on motion,
           order sanctions if:

           (i) a party or a party's officer, director, or
           managing agent--or a person designated under
           Rule 30(b)(6) or 31(a)(4)--fails, after being
           served with proper notice, to appear for that
           person's deposition; or

           . . .



                                    - 24 -
          (B) Certification. A motion for sanctions for
          failing to answer or respond must include a
          certification that the movant has in good
          faith conferred or attempted to confer with
          the party failing to act in an effort to obtain
          the answer or response without court action.

          (2) Unacceptable Excuse for Failing to Act. A
          failure described in Rule 37(d)(1)(A) is not
          excused on the ground that the discovery
          sought was objectionable, unless the party
          failing to act has a pending motion for a
          protective order under Rule 26(c).

          (3) Types of Sanctions. Sanctions may include
          any   of    the   orders    listed    in  Rule
          37(b)(2)(A)(i)-(vi). Instead of or in addition
          to these sanctions, the court must require the
          party failing to act, the attorney advising
          that party, or both to pay the reasonable
          expenses, including attorney's fees, caused by
          the   failure,   unless    the   failure   was
          substantially      justified       or    other
          circumstances make an award of expenses
          unjust.

Fed. R. Civ. P. 37(d).

     The amount that plaintiffs may be ordered to pay for failure

to attend their own deposition is “reasonable expenses, including

attorney’s fees”.    Taylor v. Taylor, 133 F. App'x 707, 709 (11th

Cir. 2005).   “Substantially justified means that reasonable people

could differ as to the appropriateness of the contested action.”

Maddow v. P&G Co., 107 F.3d 846, 853 (11th Cir. 1997) (citing

Pierce v. Underwood, 487 U.S. 552, 565 (1988)).

     Plaintiffs’    motion   for    protective   order   regarding   the

cancelled depositions was granted in part, and Absolute East West

Fund Limited was required to designate in writing an individual to



                                   - 25 -
testify on the permitted topics.    (Doc. #679.)    Exactly one week

later, plaintiffs moved to dismiss the last remaining count without

prejudice.    Based on these facts, plaintiffs argued that there was

not a reasonable basis for the failure to appear.   While plaintiffs

did not file a second motion for protective order, defendant also

did not file a motion for sanctions after plaintiffs failed to

appear at the scheduled depositions.      Of course, the voluntary

dismissal intervened before defendant had an opportunity to pursue

the matter.

     Defendant argues that even if a motion for a protective order

had been pending, this does not relieve the duty to appear for

other noticed depositions, and plaintiffs did not even try to get

a protective order.    Plaintiffs argue that refusing to appear at

improperly noticed depositions does not warrant sanctions.

     Defendant incurred costs in the amount of $28,200.86 as a

result of plaintiffs’ failure to attend the depositions.       (Doc.

#742, ¶ 28.)    If plaintiffs were planning to dismiss the action,

an effort should have been taken to avoid the unnecessary cost to

defendant.    Travel-related expenses for the depositions that were

not attended by plaintiffs are listed as $4,018.51, however the

numbers do not add up to explain the discrepancy in the amount of

legal fees ($22,729) plus expenses, and the total provided.    (Doc.

#714-17, Exh. Q.)    Counsel charged hourly rates ranging from $390




                               - 26 -
an hour to $595 an hour, and billing records were not provided.

(Doc. #714-29, ¶ 6.)

     Plaintiffs argue that the amounts should be denied as they

are unsupported, and much of the fees are for preparation and not

as a result of the failure to appear.                  (Doc. #738, pp. 29-30.)

Defendant declined to provide billing records to verify the sums

until such time as the Court requested the unredacted billing

records for an in camera review.               (Doc. #714, ¶ 27 n.2.)           The

Court is not inclined to carry the burden to aid defendant’s

collection       efforts   for   an   amount      that    greatly   exceeds     any

reasonable attorney’s fees that would have been incurred for the

failure to appear.         The Court will allow the messenger services,

the air travel, the taxi/Uber expenses, and the hotel.                 The Court

will also allow a portion of the meals for a total of $80.                 (Doc.

#714-17, Exh. Q.)          The Court declines to award the translation

fees that were unrelated to the appearance of the deponents.

Therefore, the Court will award $886.60 in expenses for the failure

to appear.

     B.     Inherent Authority

     Defendant argues that attorney fees and costs should be

imposed as a sanction pursuant to the Court’s inherent authority

to do so.    Absent statutory authority or an enforceable contract,

recovery    of    attorney    fees    by   even    a     “prevailing   party”    is

ordinarily not permitted under the “American Rule.”                      Alyeska



                                      - 27 -
Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 257 (1975);

Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t of Health & Human

Res., 532 U.S. 598, 602 (2001).

     Defendant alleges bad faith conduct on the part of plaintiffs

justifying an award of attorney fees and expenses on top of taxable

costs.     “As document discovery and motion practice continued in

this Action, Ms. Devine learned that Plaintiffs’ collaboration

with the Swiss government continued throughout this litigation and

even after the dismissal of Plaintiffs’ suit.”    (Doc. #741, p. 5.)

Defendant argues that even if some merit existed, the case was

about harassment and that the Court is “well within its authority

to impose sanctions, including attorneys’ fees” for plaintiffs’

conduct.    (Doc. #741, p. 21.)

            Courts have the inherent power to police those
            appearing before them.     Chambers v. NASCO,
            Inc., 501 U.S. 32, 46 (1991).       A court's
            inherent power is “governed not by rule or
            statute but by the control necessarily vested
            in courts to manage their own affairs so as to
            achieve    the   orderly    and    expeditious
            disposition of cases.” Id. at 43 (citing Link
            v. Wabash R.R., 370 U.S. 626, 630–31 (1962)).
            This power “must be exercised with restraint
            and discretion” and used “to fashion an
            appropriate sanction for conduct which abuses
            the judicial process.” Id. at 44–45. A court
            may exercise this power “to sanction the
            willful disobedience of a court order, and to
            sanction a party who has acted in bad faith,
            vexatiously, wantonly, or for oppressive
            reasons.”   Marx v. Gen. Revenue Corp., 568
            U.S. 371, 382 (2013) (citing Chambers, 501
            U.S. at 45–46).    The dual purpose of this
            power is to vindicate judicial authority
            without resorting to a contempt of court


                                  - 28 -
          sanction and to make the prevailing party
          whole. See Chambers, 501 U.S. at 46. The key
          to unlocking a court's inherent power is a
          finding of bad faith.    See Sciarretta [v.
          Lincoln Nat. Life Ins. Co., 778 F.3d 1205,
          1212 (11th Cir. 2015)].

Purchasing Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218,

1223 (11th Cir. 2017).     As noted by plaintiffs, defendant cites

to an objective standard applied under 28 U.S.C. § 1927 and Rule

11, however a different standard is applied for inherent power

sanctions, i.e., a subjective bad-faith standard.    Id. at 1223.

     Although defendant continually raises this theory of bad

faith and collusion, there is insufficient information to support

the imposition of sanctions, even if plaintiffs were working with

the Swiss government or collecting data for discovery in related

cases.   The high standard of finding bad faith cannot be met in

the absence of fraud on the Court, proof of forum shopping,

unreasonable and vexatious multiplying of proceedings, pursuing a

case barred by the statute of limitations, or purposely vexatious

behavior as exhibited in Purchasing Power and the several cases

cited by defendant.    (Doc. #741, p. 21.)   This case did not arise

to this level by any stretch of the imagination, and the Court

will decline to impose such extraordinary sanctions in this case.

     C. Florida RICO

     Defendant seeks to have the Court impose all reasonable

attorney’s fees and court costs under the statute, and not only

those associated with Florida’s RICO claim.      (Doc. #741, p. 34,


                               - 29 -
n.34.)    A party is entitled to reasonable attorney’s fees and

court costs if it “proves by clear and convincing evidence that he

or she has been injured by reason of any violation of” the Civil

Remedies for Criminal Practices Act, commonly referred to as

Florida’s RICO statute.      Fla. Stat. § 772.104(1) (2006).         “The

defendant shall be entitled to recover reasonable attorney's fees

and court costs in the trial and appellate courts upon a finding

that the claimant raised a claim which was without substantial

fact or legal support.”      Fla. Stat. § 772.104(3) (2006) 3.       “The

intent of the Florida legislature in adopting this less stringent

standard was ‘to discourage frivolous RICO claims or claims brought

for the purpose of intimidation because the stigma and burden of

defending   such   claims   is   so   great.’”   Johnson   Enters.     of

Jacksonville, Inc. v. FPL Grp., Inc., 162 F.3d 1290, 1330–31 (11th

Cir. 1998) (citation omitted).        “[A]n action is ‘substantially

justified’ for the purpose of attorney's fees where it advances in

good faith a novel but credible extension or interpretation of the

law.”    Beck v. Olstein, 588 So. 2d 317, 318 (Fla. 3d DCA 1991)

(citation omitted).

     In the Opinion and Order granting a temporary restraining

order, the Court found that the evidence showed a common purpose



     3 The previous version of this statute placed this language
in the first paragraph. See Fla. Stat. § 772.104 (1997). This
language was simply moved to a separate paragraph in the current
version of the statute.


                                 - 30 -
to conceal the Penny Stock Scheme proceeds for the benefit of their

children,      bank    records   showed      that    defendant        ordered   certain

transfers      for     the   same     purpose,       and    that      plaintiffs     “are

substantially         likely     to     establish          an   association-in-fact

enterprise.”         (Doc. #10, p. 53.)        The Court noted it was “likely

that    the    transactions      involved      the     proceeds        of   statutorily

specified unlawful activity”, and that it was “also likely that

Devine knew the proceeds were derived from some form of illegal

activity.”       (Id., p. 55) (citations omitted).                    The Court found

that defendant “likely knew that a purpose of the transactions was

to conceal or disguise the nature, location, source, ownership, or

control of the proceeds.”             (Id., p. 56.)        The Court concluded that

plaintiffs could establish that defendant conducted numerous money

laundering      transactions,         and   could    demonstrate        a   substantial

likelihood of success on the merits of the RICO claims.                        (Id., pp.

58-59.)       The Court continued to find that the claims were viable

in denying defendant’s Motion to Dissolve Temporary Restraining

Order.    (Doc. #368.)

       On July 19, 2016, the Magistrate Judge set a briefing schedule

to address the effect of RJR Nabisco, Inc. v. European Cmty., 136

S. Ct. 2090 (2016) on the pending motions.                         (Doc. #424.)        In

deciding the Motion to Dismiss, the Court noted that many acts of

misconduct were alleged to have taken “place entirely outside the

United    States      and    therefore      cannot    form      the    basis    of   RICO



                                        - 31 -
recovery.”    (Doc. #521, pp. 56, 60.)              “Given the intervening

decision in RJR Nabisco Inc.”, the Court allowed plaintiffs to

file a second amended complaint “to state plausible RICO claims”,

and declined to address the remaining arguments.                The federal and

Florida RICO claims were dismissed without prejudice.                  (Id.)    A

Second Amended Complaint (Doc. #560) was filed on May 15, 2017,

only seeking relief for unjust enrichment.                 As a result, the

temporary restraining order was dissolved.                 (Doc. #575.)        The

Court granted partial judgment in favor of defendants on the

abandoned claims deeming them dismissed with prejudice.                   (Doc.

#707.)

     The Court cannot find that defendants raised a claim without

substantial fact or legal support.             It appeared that the injury

to   plaintiffs    was     only   extraterritorial    but       even   with    the

intervening   case    of    RJR   Nabisco   Inc.,   the    Court   provided     an

opportunity   to     amend.       Plaintiffs    advanced    a    theory   for    a

violation of Florida’s RICO in good faith.          This was not a directed

verdict, summary judgment, or even a dismissal on the merits even

if it was ultimately a dismissal with prejudice.                The motion for

attorney’s fees will be denied.

     D. Damages on Temporary Restraining Order Bond

     Defendant argues that the decision to abandon this case only

after causing her to incur millions in legal fees “reveals” that

plaintiffs acted in bad faith.         Defendant further argues that the



                                    - 32 -
temporary restraining order “foisted serious financial” hardships

on her.     (Doc. #741, p. 17.)        Defendant argues that the bond

amount was considerably less than the costs and fees that she

incurred, and she should be awarded damages on the bond amount.

Plaintiffs respond that the injunction was only dissolved after an

intervening change in the law resulted in the dismissal of the

RICO claims, and not because it should not have been issued in the

first place.

     An injunction may issue only if the movant gives security “in

an amount that the court considers proper to pay the costs and

damages sustained by any party found to have been wrongfully

enjoined or restrained.”      Fed. R. Civ. P. 65(c).      “[A] prevailing

defendant is entitled to damages on the injunction bond unless

there is a good reason for not requiring the plaintiff to pay in

the particular case.”     State of Ala. ex rel. Siegelman v. United

States EPA, 925 F.2d 385, 390 (11th Cir. 1991) (citing Coyne–

Delany Co. v. Capital Dev. Bd. of Illinois, 717 F.2d 385, 391 (7th

Cir. 1983)).

     On April 19, 2016, the Court issued an Opinion and Order (Doc.

#368)    denying   requests   to   dissolve   the   temporary   restraining

order.    A year later, on July 25, 2017, after dismissal of all the

federal claims, the Court dissolved the temporary restraining

order.    (Doc. #575.)   Even without records of the damages incurred

by defendant as a result of the bond, the Court finds good reason



                                   - 33 -
to not require the payment of damages by plaintiffs on the bond.

The injunction was properly granted, and it was timely dissolved

after it was no longer appropriate.        The motion will be denied.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1. Defendant's Motion for Award of Costs and Fees (Doc. #713

          and Doc. #741) is GRANTED in part and DENIED in part.

          Defendant is awarded a total of $22,199.67 in taxable costs

          ($10.00 in docketing fees, $260 in service fees, $495.95

          for   transcripts,   $8,674.00   for   depositions,     $160   for

          witness fees, and $12,599.72 for electronic copying), and

          $886.60 in non-taxable expenses.       The motion is otherwise

          denied.

     2. Defendant shall submit a revised Bill of Costs to the Clerk

          of Court.

     3. The Clerk shall tax costs pursuant to the revised Bill of

          Costs upon receipt, and also enter judgment awarding in

          favor of defendants for the $886.60 in expenses under Fed.

          R. Civ. P. 37(d).

     DONE and ORDERED at Fort Myers, Florida, this          1st     day of

August, 2019.




Copies:   Counsel of Record


                                  - 34 -
